Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of the receipt and entry of the amendment filed on 12/15/2021. 
	In the  12/09/2021 Non-Final office action, claims 1-17 were pending, claim 2 was objected and claims 1 and 3-17 were rejected.  
	In Applicant’s 12/15/2021 Remarks and Amendment, claims 1-17 were pending and claim 2 was cancelled. 
	Claims 1 and 3-17 remain pending. 

Remarks and Amendments
Claim 2 were objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant’s arguments/remarks on 12/15/2021 were sufficient to overcome this objection and which is hereby withdrawn. 

Claims 1-9 were rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to point out and distinctly claim the subject matter which applicant regards as the invention. Applicant’s arguments/remarks on 12/15/2021 were sufficient to overcome this rejection and which is hereby withdrawn. 
1 and 3-17 were rejected under 35 USC 103 as being unpatentable over Ranganathan (US 20200054690) in view of Wee et al. (KR 20190081812 DWPI Abstract), Bunga et al. (ID 201204358 DWPI Abstract), Graus et al. (US 20040097584), Li (CN 104189879 DWPI Abstract), EOM et al. (KR 20170048938 DWPI Abstract), Day et al. (US 20140186456) and Yu (CN 108740369 DWPI Abstract).  Applicant’s arguments/remarks on 12/15/2021 were sufficient to overcome this rejection and which is hereby withdrawn. 

Conclusion
	Claims 1 and 3-17 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                                                                                                                                                                                                                     
/MICHAEL BARKER/           Primary Examiner, Art Unit 1655